DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et
al., U.S. 9,963,961 in view of Kajita et al., U.S. 2018/0363640.
Hardin et al. discloses a hydraulic fracturing power system (col. 1, lines 19-24; col. 17, lines 64 -
col. 18, line 10), comprising: a power source (154); a power storage system (col. 18, lines 2-10); electric
powered hydraulic fracturing equipment (including pumps, at least 176, 178; col. 14, lines 8-17)
in selective electrical communication with the power source, the power storage system, or both; and
at least one circuit breaker (control circuitry; col. 18, lines 2-10) between the power source (154),
the power storage system (back-up power sources), or both, and the electric powered hydraulic

equipment and the power source, the power storage system, or both, and a closed position that
closes the electric circuit.
Hardin et al. discloses an automated system for monitoring and controlling water transfer during
hydraulic fracturing but does not specifically disclose an electric powered hydraulic fracturing pump
configured to pressurize fluid in a wellbore to conduct hydraulic fracturing operations.
Kajita et al. teaches use of an automated system ([0056]; 332, 312) for monitoring and
controlling water transfer ([0023]) during hydraulic fracturing and an electric powered hydraulic
fracturing pump (([0030]) configured to pressurize fluid in a wellbore to conduct hydraulic fracturing
operations to avoid having an operator to perform tests and to oversee the actual downhole pumping
operations by typically approaching the pumps to visually inspect the fluid sensors and to manually
adjust the pumps and thus exposing themselves to a potentially dangerous environment ([0004]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to
make use of the automated fluid system transfer system for fracturing disclosed by Hardin et al. to
include automatically controlling high pressure pumps as taught by Kajita et al. to achieve predictable
results of improving efficiency and protecting lives.
Hardin et al. discloses a circuit breaker is a first circuit breaker (the control circuitry), and
wherein both the power source (154) and the power storage system (back-up power sources) are
electrically connected to the first circuit breaker.
Hardin et al. discloses the power source and the power storage system are electrically
connected (col. 18, lines 5-10; the electrical supply for electrical demand various devices) to the at least
one circuit breaker (control circuitry inherently having a power line or connection) via a power line.
Hardin et al. discloses the power storage system is mounted to a trailer (col. 8, lines 51-55;

Hardin et al. discloses the at least one circuit breaker is substantially enclosed in a switchgear
housing (col. 8, line 55; the automated system is mounted in a closed trailed or housing wherein the
claim does not require a switchgear) and in an open circuit configuration there would be no power line
communication.
Hardin et al. discloses a rechargeable power source (solar; col. 18, lines 5-10).
Hardin et al. discloses software (col. 12, lines 53-64) in communication with the power storage
system (col. 18, lines 60-67; the controller communicates with the automated control system), the
software configured to monitor the state of the power storage system and to integrate control of the
power storage system with other features of the system for powering electric hydraulic fracturing
equipment (col. 18, lines 11-59).

Claims 2-4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al.,
U.S. 9,963,961 in view of Kajita et al., U.S. 2018/0363640, as applied to claims 1, 7-11, 15-18 and 20
above, and in further view of Enis et al., U.S. 10,184,465.
Hardin et al. in view of Kajita et al. discloses all the claimed limitations including a battery
backup as a power source but does not disclose the battery backup is a rechargeable lithium ion battery
nor a redox battery.
Enis et al. teaches that it is well known for an energystorage system to include rechargeable
lithium ion batteries (col. 1, lines 54-58) or a redox batteries (col. 2, lines 15-28) in the pursuit of
providing sustainable clean energy.
It would have been obvious to one having ordinary skill in the art at the time of the invention to
make use of well known backup batteries disclosed by Hardinet al and as taught by Enis et al. to achieve
predictable results.
s 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hardin et al.,
U.S. 9,963,961 in view of Kajita et al., U.S. 2018/0363640, as applied to claims 1, 7-11, 15-18 and 20
above, and in further view of Alloin et al., U.S. 2020/0088152.
Hardin et al. in view of Kajita et al. discloses all the claimed limitations including the power
source and backup power or storage sources for supplying electricity to a plurality of devices via
common control circuitry but does not specifically state a first circuit breaker and a second circuit
breaker wherein the first circuit breaker electrically connected to the power source, and the second
circuit breaker electrically connected to the power storage system via a common bus.
Alloin et al. teaches use of a first circuit breaker (fig 4, 30) and a second circuit breaker (fig 4, 28)
wherein the first circuit breaker (30) electrically connected to a power source (fig 4, electrical grid 34),
and the second circuit breaker (28) electrically connected to a power storage system (fig 4, battery 35)
via a common bus ([0065]; both breaker are interchangeably connected directly to the machine 2).
It would have been obvious to one having ordinary skill in the art at the time of the invention to
include to the control circuitry disclosed by Hardin et al. to have individual breakers or circuits
interchangeably connecting an electrical supply to each devices to achieve predictable results thereby
enhancing the flexibility of the power supply system based on electrical needs.

Response to Arguments
Applicant's arguments filed 3 February 2022 have been fully considered but they are not persuasive.
Applicants argue the prior art circuitry does not constitute a circuit breaker.
	Computer circuitry complete path or combination of interconnected paths for electron flow in a computer. Computer circuits are binary in concept, having only two possible states. They use on-off switches that are electrically opened and closed in nanoseconds and picoseconds (billionths and circuit paths that can handle the increased speeds. As such opening and closing electrical communication between components is executed by circuitry.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

4 February 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676